            Case 1:19-cr-00699-JGK Document 21 Filed 11/17/20 Page 1 of 1




UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
UNITED ST A TES OF AMERICA,


                  -against-                                                                                                          19 er 699 (JGK)

                                                                                                                                           ORDER
JAMES T. BOOTH,
                                   Defendant.
--------------------------------------------------------------X

        The Clerk shall take the special assessment of $100, which the Court imposed at

sentencing, on November 17, 2020.

SO ORDERED.

                                                                                                             JOHN G. KOEL TL
                                                                                                           D STATES DISTRICT JUDGE
Dated : New York, New York
        November 17, 2020

                                                   , .....      -   ,   _,.
                                                                               - . - -- - . - ·.                              -
                                                   \I ~-I ~n~ 0
                                                   !                                 -    -   · ---        -·   · ---         -


                                                                                 l       J1'J '.
                                                   I~       l)f")r . )""f' ,{~' T'T
                                                       \ I --       ~ ~~      ·- •• • ~ • '        '


                                                       t:I I.:.,L,,!:',
                                                       I       -.- ,- ..,....,'l'
                                                                          -
                                                                                   .- /"\ .. -, - r - ,.
                                                                                  .a.' .'-.. , 1;. .
                                                                                                           ' T .,
                                                                                                           . - _,J _
                                                                                                                       .- '
                                                                                                                       ~
                                                                                                                              r
                                                                                                                              -
                                                                                                                                  I . -'
                                                                                                                                     -


                                                           : "')(\(_... !l·                                                                I.


                                                       q~;~~~- ~.!~~0~ =~1_/J1h.-i.?~i:
                                                           - --- - -· - -- -- ···-             -- -- - - . -           .--        - ...
